

115 HR 4520 IH: To provide for the extension of the enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2017.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4520IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Ms. Jenkins of Kansas (for herself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals through 2017.
	
		1.Extension of enforcement instruction on supervision requirements for outpatient therapeutic
 services in critical access and small rural hospitals through 2017Section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112 and section 16004 of Public Law 114–255, is amended—
 (1)in the heading, by striking 2016 and inserting 2017; and (2)by striking  and 2016 and inserting 2016, and 2017.
			